Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "based on the movement direction on the background image and the movement distance on the background image" in the last limitation. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014178957 A to Hirakawa in view of US 2010/0128926 A1 to Iwasaki et al., hereinafter, “Iwasaki”.
Claim 1. A learning image generation apparatus comprising: Hirakawa [Fig. 4]
at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire a background image; acquire posture information of a background camera which generates the background image; Hirakawa [0059] teaches the composite image generation unit 13 converts the object photographed image into the designated composition background image based on the obtained photographing environment information of each object photographed image, object region information, and if necessary, the photographing environment information of the background image. By synthesizing the object region image cut out from the image, a learning image in which an object is actually placed on the synthesis background image is generated. Note that the composite image generation unit 13 is a processing unit corresponding to the above-described image synthesis unit 3.
Hirakawa [0060] teaches when synthesizing the object region image, the composite image generation unit 13 estimates the shooting environment of the background image or reads out the stored shooting environment information, and looks similar to how the object appears on the background image. After selecting an object region image in which an object is photographed, the object region image is synthesized with the background image.
Hirakawa [0061] teaches the composite image generation unit 13 is configured so that the elevation angle of the camera when it is assumed that the target object is photographed at each pixel position or a certain interval (a certain interval at a pixel or an actual distance) in the background image, That is, calculate (estimate) the angle formed by the camera installation position and the point connecting the vertical direction of the camera and the floor with respect to the world coordinate position of the position, and take the estimated elevation angle of the camera and each object photographed image It is possible to collate with the elevation angle of the camera at that time, and select the object region image captured at the elevation angle of the camera whose value is closest or within the allowable range as the object region image to be synthesized at the position. The elevation angle of the camera at each position of the background image can be calculated from, for example, internal parameters and external parameters of the background image. Note that, when an area in which an object can be arranged is given to the background image, the composite image generation unit 13 may omit the above process only within that area.
Hirakawa [0062] teaches the height of the camera may be used. As for the camera height and elevation angle matching method, any algorithm may be used as long as an object region having a posture close to that when an object is actually placed is selected, such as using a difference between values. Other scales can also be used. For example, when a lighting state at the time of capturing a background image, a traveling direction of an object, or the like is given, such information may be further used. In either case, an object region image that has been photographed in a manner that approximates the appearance of the object at a position on the background image may be selected. Simply, after converting the shooting environment information of the background image into the value of the parameter included in the shooting condition, the difference between each parameter is obtained, and these are comprehensively determined to obtain the correlation between the two.
Hirakawa [0063] teaches the composite image generation unit 13 associates the learning image generated in this way with the object region information of the object region used for the synthesis and outputs it as learning data.
Hirakawa [0064] teaches the composition background image storage unit 14 stores a background image which is a composition destination of the object region. The composition background image storage unit 14 may store shooting environment information of the background image together with the composition background image. For example, an image with known internal parameters and external parameters at the time of shooting may be stored as a background image for synthesis. It should be noted that a plurality of types of background images are preferably stored. Note that the composition background image storage unit 14 is a storage unit corresponding to the background image storage unit 4 described above.
Hirakawa [0132] teaches the object region selection unit 131 is a camera when it is assumed that a specific object exists at a position in a background image that is an image with known internal parameters and external parameters and is an image to which the object region is pasted. Estimate the elevation angle. Here, the position for which the elevation angle of the camera is to be estimated may be each pixel, or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval in real space. In order to attach the object region in a posture close to when the object is actually placed, it is preferable to estimate the elevation angle of the camera over the entire image and at many positions. An object region selection part 131 estimates an elevation angle of a camera in a case where a specific object is assumed to exist at a position in a background image which is an image of which an internal parameter and an external parameter are known and which becomes an image to which an object region is pasted. Here, the position to be estimated as the angle of elevation of the camera may be each pixel or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval on a real space. In order to apply an object region in a posture close to that when an object is actually placed, it is preferable to estimate the elevation angle of the camera over an entire image and at many positions
acquire an object continuous image including an object; Hirakawa [0033] teaches note that the method for obtaining an object image corresponding to the shooting conditions is to save a movie of the object while continuously changing the shooting conditions, and then save a large number of still images from the saved movie. It may be a method of extracting. In this case, if even a specific two-time shooting condition is known, a shooting condition for an image between two times may be estimated and recorded from the two-time shooting condition by interpolation processing. In this way, it is possible to efficiently acquire a set of object captured images and shooting conditions.
Hirakawa [0080] teaches as a method other than issuing a shooting instruction every time the shooting conditions are changed, for example, a series of moving images may be shot without dividing before and after the change of the shooting conditions. In such a case, when the shooting condition is changed, information indicating the shooting condition at that time can be acquired in each frame by superimposing information indicating the changed shooting condition on the image. Good.
determine a synthesis position on the background image of the object included in each of a plurality of object still images included in the object continuous image based on the posture information of the background camera; Hirakawa [0132] teaches the object region selection unit 131 is a camera when it is assumed that a specific object exists at a position in a background image that is an image with known internal parameters and external parameters and is an image to which the object region is pasted. Estimate the elevation angle. Here, the position for which the elevation angle of the camera is to be estimated may be each pixel, or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval in real space. In order to attach the object region in a posture close to when the object is actually placed, it is preferable to estimate the elevation angle of the camera over the entire image and at many positions. An object region selection part 131 estimates an elevation angle of a camera in a case where a specific object is assumed to exist at a position in a background image which is an image of which an internal parameter and an external parameter are known and which becomes an image to which an object region is pasted. Here, the position to be estimated as the angle of elevation of the camera may be each pixel or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval on a real space. In order to apply an object region in a posture close to that when an object is actually placed, it is preferable to estimate the elevation angle of the camera over an entire image and at many positions
While HIrakawa fails to explicitly teach an object in each of the plurality of images, Iwasaki, in the same field of motion segmentation [0126] teaches moreover, by providing an image data division unit 701 in the output unit 105 as shown in the image processing device according to the first variation of the first embodiment of the present invention in FIG. 7, it is possible for the output unit 105 to separately store or output (transfer) the background b 303, the image sequence 601 of the object 1, and the image sequence 602 of the object 2 to the outside. With reference to the flowchart in FIG. 8, it is explained that the output unit 105 separately transfers, in S801, one image of the background b 303, the image sequence 601 of the object 1, and the image sequence 602 of the object 2. This makes it possible to reduce background area information equivalent to that included in N-1 images, where N is the number of input images when using a fixed camera. Meanwhile, in the case where only object motion is important such as in the case of a motion analysis device and a motion monitoring device, it is possible to transfer only the image sequence 601 of the object 1 and the image sequence 602 of the object 2. As thus described, storage and transfer of images can be efficiently carried out
and synthesize the object included in each of the plurality of object still images with the background image to generate a synthesis continuous image, based on the background image, the object continuous image, and the determined synthesis position. Hirakawa [0137] teaches FIG. 17 is an explanatory diagram illustrating an example of the synthesis process. FIG. 17A is an explanatory diagram illustrating an example of an object region image that is a pasting target. FIG. 17B is an explanatory diagram illustrating an example of a background image that is a pasting destination. FIG. 17C is an explanatory diagram illustrating an example of a composite image. For example, assuming that the object is located at the position of the x mark in the background image in FIG. 17B and the camera posture when the object shown in the object region image in FIG. When the object region image in FIG. 17A is selected on the assumption that the camera posture in the case of shooting is similar, the selected object region image is combined with the X mark portion.
Hirakawa [0138] teaches when performing image synthesis, not only the appearance of the object is matched as described above, but also the size on the image that the object can take (the width and height of the pixels on the image) is adjusted. For example, if the height of the object area in the real space is unknown, set the height of the object area to an appropriate value that the object can take, and the height when the object at that height is in the background image. The number of pixels in the direction may be obtained. Then, the object region image may be pasted on the background image after geometric transformation so that the height of the object region image is equal to the height of the obtained number of pixels. An example of geometric transformation is affine transformation.
Hirakawa [0139] teaches when information indicating the height of the object is given as the object area information, the number of pixels in the height direction when the object of that height is in the background image is estimated based on the height information. May be. The height information of the object may be given from the outside when the object is photographed as part of the photographing pattern information, for example.
Iwasaki [Fig 12]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire an object continuous image including an object by HIrakawa with Iwasaki’s teaching of synthesize the object included in each of the plurality of object still images with the background image to generate a synthesis continuous image. One would have been motivated to perform this combination due to the fact that it allows one to simultaneously extract plural objects and the motion of each of such objects in a reliable manner while improving image quality (Iwasaki, [0002-0007]). In combination, Hirakawa is not altered in that Hirakawa continues acquire posture information of a background camera which generates the background image. Iwasaki's teachings perform the same as they do separately of detecting an object in each of the plurality of images.
Therefore one of ordinary skill in the art, such as an individual working in the field of motion segmentation and synthesizing a plurality of images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2.  Iwasaki further teaches wherein the processor is further configured to execute the one or more instructions to: determine a movement direction on the background image, which is a movement direction of the object on the background image in the synthesis continuous image, determine a movement distance on the background image, which is a movement distance of the object on the background image in the synthesis continuous image, based on the posture information of the background camera, and determine the synthesis position, based on the movement direction on the background image and the movement distance on the background image. Iwasaki [0114-0115] teaches In this equation, f.sub.x1, f.sub.y1, . . . f.sub.xK, f.sub.yK denote motion vectors of the respective pixels in an image.
Iwasaki [0130] teaches as shown in FIG. 6, the hidden parameter estimation unit 102 synthesizes the image sequence 601 of the object 1 and the image sequence 602 of the object 2 according to the respective input images, based on the background b 303, the image f.sub.1 304 of the object 1, and the image f.sub.2 305 of the object 2, which are extracted as hidden parameters, as well as based on the motion T.sub.1 306 of the object 1 and the motion T.sub.2 307 of the object 2. Of course, the shape m.sub.1 310 of the object 1 and the shape m.sub.2 311 of the object 2 estimated by the hidden parameter estimation unit 102 may be applied to the synthesized images. 
Iwasaki [Fig 12]
Claim 3. Hirakawa further teaches wherein the object is a person, and wherein the processor is further configured to execute the one or more instructions to: estimate an actual movement distance, for which the person moves within a reproduction time of the synthesis continuous image, based on height information indicating a height of the person and the reproduction time, Hirakawa [0138] teaches when performing image synthesis, not only the appearance of the object is matched as described above, but also the size on the image that the object can take (the width and height of the pixels on the image) is adjusted. For example, if the height of the object area in the real space is unknown, set the height of the object area to an appropriate value that the object can take, and the height when the object at that height is in the background image. The number of pixels in the direction may be obtained. Then, the object region image may be pasted on the background image after geometric transformation so that the height of the object region image is equal to the height of the obtained number of pixels. An example of geometric transformation is affine transformation.
Hirakawa [0139] teaches when information indicating the height of the object is given as the object area information, the number of pixels in the height direction when the object of that height is in the background image is estimated based on the height information. May be. The height information of the object may be given from the outside when the object is photographed as part of the photographing pattern information, for example.
and convert the actual movement distance into the movement distance on the background image, based on the posture information of the background camera. Hirakawa [0132] teaches the object region selection unit 131 is a camera when it is assumed that a specific object exists at a position in a background image that is an image with known internal parameters and external parameters and is an image to which the object region is pasted. Estimate the elevation angle. Here, the position for which the elevation angle of the camera is to be estimated may be each pixel, or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval in real space. In order to attach the object region in a posture close to when the object is actually placed, it is preferable to estimate the elevation angle of the camera over the entire image and at many positions. An object region selection part 131 estimates an elevation angle of a camera in a case where a specific object is assumed to exist at a position in a background image which is an image of which an internal parameter and an external parameter are known and which becomes an image to which an object region is pasted. Here, the position to be estimated as the angle of elevation of the camera may be each pixel or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval on a real space. In order to apply an object region in a posture close to that when an object is actually placed, it is preferable to estimate the elevation angle of the camera over an entire image and at many positions
Claim 4. Hirakawa further teaches wherein the processor is further configured to execute the one or more instructions to: acquire posture information of an object camera which generates the object continuous image, compute an actual movement distance of the object, based on the object continuous image and the posture information of the object camera, and convert the actual movement distance into the movement distance on the background image, based on the posture information of the background camera. Hirakawa [0061] teaches the composite image generation unit 13 is configured so that the elevation angle of the camera when it is assumed that the target object is photographed at each pixel position or a certain interval (a certain interval at a pixel or an actual distance) in the background image, That is, calculate (estimate) the angle formed by the camera installation position and the point connecting the vertical direction of the camera and the floor with respect to the world coordinate position of the position, and take the estimated elevation angle of the camera and each object photographed image It is possible to collate with the elevation angle of the camera at that time, and select the object region image captured at the elevation angle of the camera whose value is closest or within the allowable range as the object region image to be synthesized at the position. The elevation angle of the camera at each position of the background image can be calculated from, for example, internal parameters and external parameters of the background image. Note that, when an area in which an object can be arranged is given to the background image, the composite image generation unit 13 may omit the above process only within that area.
Hirakawa [0062] teaches the height of the camera may be used. As for the camera height and elevation angle matching method, any algorithm may be used as long as an object region having a posture close to that when an object is actually placed is selected, such as using a difference between values. Other scales can also be used. For example, when a lighting state at the time of capturing a background image, a traveling direction of an object, or the like is given, such information may be further used. In either case, an object region image that has been photographed in a manner that approximates the appearance of the object at a position on the background image may be selected. Simply, after converting the shooting environment information of the background image into the value of the parameter included in the shooting condition, the difference between each parameter is obtained, and these are comprehensively determined to obtain the correlation between the two.
Hirakawa [0063] teaches the composite image generation unit 13 associates the learning image generated in this way with the object region information of the object region used for the synthesis and outputs it as learning data.
Hirakawa [0064] teaches the composition background image storage unit 14 stores a background image which is a composition destination of the object region. The composition background image storage unit 14 may store shooting environment information of the background image together with the composition background image. For example, an image with known internal parameters and external parameters at the time of shooting may be stored as a background image for synthesis. It should be noted that a plurality of types of background images are preferably stored. Note that the composition background image storage unit 14 is a storage unit corresponding to the background image storage unit 4 described above.
Hirakawa [0132] teaches the object region selection unit 131 is a camera when it is assumed that a specific object exists at a position in a background image that is an image with known internal parameters and external parameters and is an image to which the object region is pasted. Estimate the elevation angle. Here, the position for which the elevation angle of the camera is to be estimated may be each pixel, or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval in real space. In order to attach the object region in a posture close to when the object is actually placed, it is preferable to estimate the elevation angle of the camera over the entire image and at many positions. An object region selection part 131 estimates an elevation angle of a camera in a case where a specific object is assumed to exist at a position in a background image which is an image of which an internal parameter and an external parameter are known and which becomes an image to which an object region is pasted. Here, the position to be estimated as the angle of elevation of the camera may be each pixel or may be a pixel at a predetermined interval. Here, the predetermined interval may be a pixel interval or a distance interval on a real space. In order to apply an object region in a posture close to that when an object is actually placed, it is preferable to estimate the elevation angle of the camera over an entire image and at many positions
Claim 5. Iwasaki further teaches wherein the processor is further configured to execute the one or more instructions to determine the synthesis positions for one of a plurality of synthesis still images included in the synthesis continuous image, and then determine the synthesis position of another synthesis still image included in the synthesis continuous image, based on the movement direction on the background image and the movement distance on the background image. Iwasaki [0114-0115] teaches In this equation, f.sub.x1, f.sub.y1, . . . f.sub.xK, f.sub.yK denote motion vectors of the respective pixels in an image…
Iwasaki [0130] teaches as shown in FIG. 6, the hidden parameter estimation unit 102 synthesizes the image sequence 601 of the object 1 and the image sequence 602 of the object 2 according to the respective input images, based on the background b 303, the image f.sub.1 304 of the object 1, and the image f.sub.2 305 of the object 2, which are extracted as hidden parameters, as well as based on the motion T.sub.1 306 of the object 1 and the motion T.sub.2 307 of the object 2. Of course, the shape m.sub.1 310 of the object 1 and the shape m.sub.2 311 of the object 2 estimated by the hidden parameter estimation unit 102 may be applied to the synthesized images. 
Iwasaki [Fig 12]
Claim 6. Hirakawa further teaches wherein the processor is further configured to execute the one or more instructions to: determine the synthesis position of each of a plurality of the objects, and synthesize the plurality of objects with one background image. Hirakawa [0137] teaches  FIG. 17 is an explanatory diagram illustrating an example of the synthesis process. FIG. 17A is an explanatory diagram illustrating an example of an object region image that is a pasting target. FIG. 17B is an explanatory diagram illustrating an example of a background image that is a pasting destination. FIG. 17C is an explanatory diagram illustrating an example of a composite image. For example, assuming that the object is located at the position of the x mark in the background image in FIG. 17B and the camera posture when the object shown in the object region image in FIG. When the object region image in FIG. 17A is selected on the assumption that the camera posture in the case of shooting is similar, the selected object region image is combined with the X mark portion.
Hirakawa [0138] teaches when performing image synthesis, not only the appearance of the object is matched as described above, but also the size on the image that the object can take (the width and height of the pixels on the image) is adjusted. For example, if the height of the object area in the real space is unknown, set the height of the object area to an appropriate value that the object can take, and the height when the object at that height is in the background image. The number of pixels in the direction may be obtained. Then, the object region image may be pasted on the background image after geometric transformation so that the height of the object region image is equal to the height of the obtained number of pixels. An example of geometric transformation is affine transformation.
Hirakawa [0139] teaches when information indicating the height of the object is given as the object area information, the number of pixels in the height direction when the object of that height is in the background image is estimated based on the height information. May be. The height information of the object may be given from the outside when the object is photographed as part of the photographing pattern information, for example.
Claim 7. Iwasaki further teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not there is an inconsistency between the synthesis positions of the plurality of objects. Iwasaki [0130] teaches as shown in FIG. 6, the hidden parameter estimation unit 102 synthesizes the image sequence 601 of the object 1 and the image sequence 602 of the object 2 according to the respective input images, based on the background b 303, the image f.sub.1 304 of the object 1, and the image f.sub.2 305 of the object 2, which are extracted as hidden parameters, as well as based on the motion T.sub.1 306 of the object 1 and the motion T.sub.2 307 of the object 2. Of course, the shape m.sub.1 310 of the object 1 and the shape m.sub.2 311 of the object 2 estimated by the hidden parameter estimation unit 102 may be applied to the synthesized images. 
Iwasaki [0138] teaches Next, in S1002, the error calculation unit 902 calculates an error is between each image in the composite image sequence B1202 s.sup.t and each input image x.sup.t in the following manner: 
Err = t = 1 T i = 0 MN ( x i t - s i t ) 2 TMN Equation 45 ##EQU00020## 
Claim 8. It differs from claim 1 in that it is a learning image generation method executed by an apparatus of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. It differs from claim 1 in that it is a non-transitory storage medium storing a program causing a computer on an apparatus of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661